On petition of LeRoy Slade we heretofore issued our writ of habeas corpus directed to the Honorable Nathan Mayo as Custodian of the State Prison, to show cause why petitioner should not be discharged from custody.
The return of respondent shows that petitioner was on the 29th day of August, 1941, informed against amongst other things, for violation of Section 562.15, Florida Statutes 1941, as a second offender, and that on to-wit, the 17th day of September, 1941, the petitioner was adjudged guilty of the offense charged and sentenced to serve a term of three years in the State Prison. Sentence was imposed under provisions of Section 562.45, Florida Statutes, 1941. The penalty imposed was within the terms of the statute, supra.
It therefore, follows that petitioner must be remanded and it is so ordered.
TERRELL, CHAPMAN and ADAMS, JJ., concur.